[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Dye, Slip Opinion No. 2017-Ohio-7823.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.


                          SLIP OPINION NO. 2017-OHIO-7823
               THE STATE OF OHIO, APPELLEE, v. DYE, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State v. Dye, Slip Opinion No. 2017-Ohio-7823.]
Criminal      law—Sealing        of    records—R.C.        2953.52—Pursuant           to   R.C.
        2953.52(B)(4), a trial court may seal the records in a case dismissed
        without prejudice before statute of limitations has expired—Court of
        appeals’ judgment reversed and cause remanded.
    (No. 2016-1395—Submitted June 7, 2017—Decided September 27, 2017.)
               CERTIFIED by the Court of Appeals for Fairfield County,
                             No. 15-CA-65, 2016-Ohio-5065.
                                      _______________
        O’DONNELL, J.
        {¶ 1} The Fifth District Court of Appeals certified that its judgment in this
case conflicts with the judgment of the Eighth District Court of Appeals in State v.
C.K., 8th Dist. Cuyahoga No. 99886, 2013-Ohio-5135, 2013 WL 6175329, on the
following question of law: “Pursuant to R.C. 2953.52, must trial courts wait until
                               SUPREME COURT OF OHIO




the applicable statute of limitations has expired prior to sealing the records of a case
dismissed without prejudice?”
          {¶ 2} Pursuant to R.C. 2953.52(B)(4), a trial court may seal the records in a
case dismissed without prejudice before the statute of limitations has expired.
Accordingly, we answer the certified question in the negative and reverse the
judgment of the court of appeals.
                                  Procedural History
          {¶ 3} Following an incident that allegedly occurred on March 21, 2015, the
state of Ohio filed a complaint against Colton Dye charging him with arson,
aggravated menacing, menacing, criminal damaging, and domestic violence
threats. On May 5, 2015, the state dismissed that complaint without prejudice.
          {¶ 4} On June 23, 2015, Dye filed an application to seal the official records
of the case pursuant to R.C. 2953.52. The trial court denied the application and
found that the records were not eligible for sealing because the case had been
dismissed without prejudice and the statute of limitations had not yet expired.
          {¶ 5} The Fifth District Court of Appeals affirmed the judgment of the trial
court and held that the records were not eligible for sealing because Dye’s case had
been dismissed without prejudice and the statute of limitations had not expired.
The appellate court held that R.C. 2953.52(B)(2)(a)(ii) requires a trial court to make
a finding regarding whether the applicable statute of limitations has expired in a
case dismissed without prejudice and only after making this determination does the
trial court proceed pursuant to R.C. 2953.52(B)(4) to consider whether to seal the
record.
          {¶ 6} The appellate court certified that its decision conflicts with State v.
C.K., 8th Dist. Cuyahoga No. 99886, 2013-Ohio-5135, 2013 WL 6175329. In that
case, where C.K. had filed an application to seal the records of his arrest for murder
after the charge was dismissed without prejudice, the court of appeals held that




                                            2
                                January Term, 2017




       [w]hile a trial      court   must       determine pursuant   to   R.C.
       2953.52(B)(2)(a)(ii) whether the relevant statute of limitations has
       expired if the complaint, indictment, or information in the case was
       dismissed without prejudice, such a determination only becomes
       relevant if R.C. 2953.52(B)(3) applies. In the case at hand, R.C.
       2953.52(B)(3), which involves the sealing of official records of
       DNA specimens, samples, and profiles, was not at issue.
       Accordingly, the statute of limitations period on the dismissed
       murder charge was not a relevant factor to be considered by the trial
       court during its R.C. 2953.52(B)(4) analysis.


(Footnote omitted.) Id. at ¶ 16.
       {¶ 7} We agreed to resolve the conflict. 147 Ohio St.3d 1436, 2016-Ohio-
7677, 63 N.E.3d 155.
                              Positions of the Parties
       {¶ 8} Dye asserts that although R.C. 2953.52(B)(2)(a)(ii) requires a trial
court to determine whether the applicable statute of limitations has expired in a case
that was dismissed without prejudice, nowhere does R.C. 2953.52(B)(4) prohibit
applicants whose relevant statute of limitations has not run from seeking to have
their dismissed cases sealed. He also argues that the expiration of the applicable
statute of limitations is relevant only in preserving or destroying DNA samples
pursuant to R.C. 2953.52(B)(3).
       {¶ 9} The state contends a court cannot seal the records of a case dismissed
without prejudice until the applicable statute of limitations expires because the
unambiguous language of R.C. 2953.52(B)(4) directs the court to calculate whether
the statute of limitations for the underlying charge has expired before sealing the
records of the case. The state further maintains that even assuming the language of
the statute is ambiguous, legislative history and public policy reinforce the




                                           3
                             SUPREME COURT OF OHIO




conclusion that a court can seal the records of a case dismissed without prejudice
only after the applicable statute of limitations has expired.
                                        Issue
       {¶ 10} The issue before the court is whether R.C. 2953.52 requires the
relevant statute of limitations to expire before a trial court can grant an application
to seal the records of a case dismissed without prejudice.
                                 Law and Analysis
       {¶ 11} Upon the filing of an application to seal the official records of a
dismissed case, R.C. 2953.52(B) states the trial court shall


               (2)(a)(i) Determine whether * * * the complaint, indictment,
       or information in the case was dismissed * * *;
               (ii) If the complaint, indictment, or information in the case
       was dismissed, determine whether it was dismissed with prejudice
       or without prejudice and, if it was dismissed without prejudice,
       determine whether the relevant statute of limitations has expired;
       ***
               (3) If the court determines after complying with division
       (B)(2)(a) of this section * * * that the complaint, indictment, or
       information in the case was dismissed without prejudice and that the
       relevant statute of limitations has expired, the court shall issue an
       order to the superintendent of the bureau of criminal identification
       and investigation directing that the superintendent seal or cause to
       be sealed the official records in the case consisting of DNA
       specimens that are in the possession of the bureau and all DNA
       records and DNA profiles. * * *
               (4) The determinations described in this division are separate
       from the determination described in division (B)(3) of this section.




                                          4
                                January Term, 2017




       If the court determines, after complying with division (B)(2) of this
       section, * * * that the complaint, indictment, or information in the
       case was dismissed * * *; that no criminal proceedings are pending
       against the person; and the interests of the person in having the
       records pertaining to the case sealed are not outweighed by any
       legitimate governmental needs to maintain such records, * * * in
       addition to the order required under division (B)(3) of this section,
       the court shall issue an order directing that all official records
       pertaining to the case be sealed and that, except as provided
       in section 2953.53 of the Revised Code, the proceedings in the case
       be deemed not to have occurred.


(Emphasis added.)
       {¶ 12} Based on the plain and unambiguous language of R.C.
2953.52(B)(2)(a)(ii), while a court is required to determine whether the applicable
statute of limitations has expired in a case dismissed without prejudice, there is
nothing in the text of the statute requiring that a court deny an application to seal
records if the applicable statute of limitations has not expired.         Thus, R.C.
2953.52(B)(2)(a)(ii) requires only that a court determine whether the relevant
statute of limitations in a case dismissed without prejudice has expired, but this
determination is not dispositive of whether the court can grant an application to seal
records pursuant to R.C. 2953.52(B)(4).
       {¶ 13} Additionally, a comparison of the language in R.C. 2953.52(B)(3)
and (B)(4) indicates the state’s position that R.C. 2953.52(B)(4) directs a reviewing
court to calculate whether the statute of limitations for an underlying charge has
expired before sealing the record of a dismissal without prejudice is not well taken.
R.C. 2953.52(B)(3) states that a trial court must determine “that the complaint,
indictment, or information in the case was dismissed without prejudice and that the




                                          5
                             SUPREME COURT OF OHIO




relevant statute of limitations has expired” before it can seal records of a case
consisting of DNA specimens, whereas R.C. 2953.52(B)(4) provides that a trial
court must determine “that the complaint, indictment, or information in the case
was dismissed” before sealing the official records of a case.          Because R.C.
2953.52(B)(4) requires only that the trial court determine if the complaint,
indictment, or information was dismissed, the court’s determination pursuant to
(B)(2) regarding whether the applicable statute of limitations has expired is not
relevant under (B)(4) of the statute.
       {¶ 14} Had the legislature intended for the applicable statute of limitations
in a case dismissed without prejudice to expire before a trial court can seal a record
under R.C. 2953.52(B)(4), it could have used the language it did in R.C.
2953.52(B)(3) regarding applications to seal records of DNA specimens. But it did
not do so.
       {¶ 15} We therefore answer the certified conflict in the negative, reverse
the judgment of the Fifth District Court of Appeals, and remand the matter to the
trial court for proceedings consistent with this opinion.
                                                                  Judgment reversed
                                                                and cause remanded.
       KENNEDY, FRENCH, O’NEILL, FISCHER, and DEWINE, JJ., concur.
       O’CONNOR, C.J., concurs in judgment only.
                                _________________
       Randall T. Ullom, Lancaster Law Director and City Prosecutor, and Daniel
E. Cogley, Assistant Prosecutor, for appellee.
       James L. Dye, for appellant.
       Timothy Young, Ohio Public Defender, and Peter Galyardt, Assistant
Public Defender, urging reversal for amicus curiae, Office of the Ohio Public
Defender.
                                _________________




                                          6